PER CURIAM:
In November, 1984, the claimant was a student at West Virginia University, Morgantown, Monongalia County. She left the University's Towers Dormitory for the Thanksgiving vacation. She returned to find a number of her personal possessions missing, and seeks $380.00 as compensation for the missing items.
The claimant contends that a master key to the dormitory was stolen, and she alleges negligence on the part of respondent for failing to safeguard her personal property. She does not have any direct personal *140knowledge that this master key was missing.
Communication from the state's insurance carrier, CNA, indicated that CNA has coverage for claims of this nature, but denies liability in this specific case.
West Virginia Code §14-2-14(5) provides that the Court's jurisdiction does not extend to a proceeding which may be maintained against the state, by or on behalf of the claimant in the Courts of the State. As CNA Insurance provides coverage for West Virginia University as carrier for the state of West Virginia, claimant may pursue this claim in the courts of this State. For his reason, the Court lacks jurisdiction of this claim and is of the opinion to and does deny this claim.
Claim disallowed.